         Case 8:21-mj-00199-DUTY Document 1 Filed 03/19/21 Page 1 of 1 Page ID #:1




                                                                                  v~lv 611 ~~1~ ~.}~~1. ~'~     ~%~'~~ ~i`.
                                                                                           5~,~~1`r~ ,~~'t~~_

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
USA                                                          I CASE NUMBER


                                               PLAINTIFFS) I            ~ "L'
                                                                            , M J `~-~ G ~~ _ \`"
                             V.

JOSE ALFREDO CHAVEZ-BASURTO
                                                                            DECLARATION RE
                                             DEFENDANT(s).              OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:INDICTMENT
in the                                 District of SOUTH CAROLINA                     on 8/11/2020
at               ~ a.m./ ❑ p.m. The offense was allegedly committed on or about
in violation of Title 2~                            U.S.C., Sections) s4i, gsi
to wit: 21 USC 841,924, 884 and 18 USC 924


A warrant for defendant's arrest was issued by: ROBIN BLUME(CLERK OF COURT)GREENVILLE,SC

Bond of$                               was ❑set /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):



I declare under penalty of perjury that the foregoing is true and correct.

Executed on        3/19/21
                    Date


                                                                ANDREW NGUYEN
Signature of Agent                                              Print Name of Agent


USMS                                                            DEPUTY US MARSHAL
Agency                                                          Title




CR-52(03!20)                           DECLARATION REOUT-OF-DISTRICT WARRANT
